DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-10 of the response, filed 03/03/2022, with respect to the rejection(s) of claim(s) 1-3, 8 and 12-14 as being anticipated by Bedell (U.S. Pat. App. Pub. No. 2014/0357082)/ the rejection(s) of claims 1-5, 7-8, 11 and 13-14 as being anticipated by Chandra (U.S. Pat. App. Pub. No. 2014/0264558)/ the rejection(s) of claims 1-3 and 20 as being anticipated by Tsai (U.S. Pat. App. Pub. No. 2016/0322474)/ the rejection of claim 6 as being unpatentable over Chandra in view of Seo (U.S. Pat. App. Pub. No. 2019/0214314)/ the rejection of claims 9-10 as being unpatentable over Chandra in view of Bauer (U.S. Pat. App. Pub. No. 2007/0287272) (particularly the arguments that Bedell fails to teach or suggest the feature that “the region consisting only of Si is selectively etched by supplying a compound gas of germanium only or by supplying the compound gas of germanium and an inert gas only” as recited in amended claim 1 because Bedell describes using both of gaseous hydrogen chloride (HCl) and a germanium-carrying compound to etch the silicon substrate 11; Tsai fails to teach or suggest the feature that “the region consisting only of Si is selectively etched by supplying a compound gas of germanium only or by supplying the compound gas of germanium and an inert gas only” recited in amended claim 1 because the first silicon-containing layer 154 of Tsai cannot and does not correspond to “the region consisting only of Si”; Chandra fails to teach or suggest the feature of “selectively etching the region consisting only of Si over said another material by supplying a germanium-containing gas as an etching gas to the substrate” recited in amended claim 1 since Chandra merely describes that the reactant gas such as GeH 4 and Ge 2H 6 1s used to deposit the stress-generating semiconductor material portions 36) have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1-5, 6, 8-12, 13-18 under 35 U.S.C 102(a)(2) and 35 U.S.C 103 is made in view of newly cited primary references of Huang et al (US 10,734,517), Tsai et al (US 9,093,468) and newly and previously cited secondary references of Takenaka et al (US 9,117,658), Bauer et al (US 2007/0287272), Bedell et al (US 2014/0357082) and Collins et al (US 2013/0025538) as set forth in detail below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

       Claim(s) 1-5, 6, 8, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (US 10,734,517)
 Huang discloses an etching method comprising: providing a substrate having a region 215 consisting only of Si and another material 201 (SiGe) claim 4(col 3, lines 30-41, col 4, lines 30-40) and selectively etching the region 215/ region consisting only of Si over said another material 201 by supplying GeH 4 gas/a germanium-containing gas as an etching gas to the substrate ( col 5, lines 5-15, figs 2C-2D), wherein the region 215/ region consisting only of Si is selectively etched by supplying GeH 4 gas/a compound gas of germanium only (col 5, lines 9-15)
  Regarding claims 2-3, Huang discloses that the compound gas of germanium is GeH 4
/a compound gas of germanium and hydrogen (col 5, lines 9-15)
Regarding claim 5, Huang discloses that the region 215/ the region consisting only of Si a Si film (col 4, lines 32-37, fig. 2C) and the SiGe is a SiGe film (col 3, lines 35-40)
Regarding claim 6, Huang discloses that the SiGe film 201 and the Si film 215 are formed by an epitaxial method (col 3, lines 40-45, col 4, lines 48-55)
Regarding claim 8, Huang discloses that in the etching of the region 215, a pressure is 50 Torr/6666 Pa (col 5, lines 15-20), which reads on a pressure within a range of 1.33 Pa to 39990 Pa
Regarding claim 14, Huang discloses that the etching gas is supplied to the substrate without being converted into plasma/non-plasma etching (col 5, lines 6-20)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 10,734,517) as applied to claim(s) 1-5, 6, 8, 14 above and further in view of Bauer et al (US 2007/0287272) 
 The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed inventions as per claims 9-10, Huang fails to specifically disclose the limitations of wherein, in the etching, a temperature of the substrate is higher than or equal to -20°C and lower than or equal to 300°C/ wherein, in the etching, the temperature of the substrate is lower than or equal to 150°C.
 Bauer discloses a method of forming semiconductor films comprises a step of selective etching using GeH 4 gas and in the etching, a temperature of the substrate is between 100°C and 400°C (page 5, para 0044, 0048), the disclosed end value of 100°C reads on the claimed temperature range of higher than or equal to -20°C and lower than or equal to 300°C/ lower than or equal to 150°C
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang’s method by having the substrate at a low

temperature of 100°C in the etching to reduce the likehood that electrically active dopant atoms are deactivated during the etch as taught in Bauer (page 5, para 0048-0049)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 10,734,517) as applied to claim(s) 1-5, 6, 8, 14 above and further in view of Takenaka et al (US 9,117,658) 
 The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 11, Huang fails to specifically disclose removing a natural oxide film on a surface of the substrate before the etching
  Takenaka discloses a method of producing semiconductor device comprises a step of 
removing a natural oxide film on a surface of a substrate (col 7, lines 45-55)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang’s method by including a step of removing a natural oxide film on a surface of the substrate before the etching to decrease the EOT (Equivalence Oxide Thickness) and reduce the interface trap density as taught in Takenaka (col 7, lines 50-55)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 10,734,517) as applied to claim(s) 1-5, 6, 8, 14 above and further in view of Bedell et al (US 2014/0357082) 
The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 12, Huang fails to specifically disclose removing residues remaining after the etching
   Bedell discloses an etching method comprising the steps of etching a substrate using GeH 4 gas and removing excess germanium/residues remaining after the etching (page 2, para 0025)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of removing residues remaining after the etching
in Huang’s method to remove any excess germanium still on the exposed surface of the silicon substrate as taught in Bedell (page 2, para 0025)

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 9,093,468) in view of Collins et al (US 2013/0025538)
Tsai discloses an etching/processing apparatus comprising:
 a process chamber 600 configured to accommodate a semiconductor substrate having a region 215 consisting only of Si and another material 201 (col 3, lines 35-45, col 6, lines 15-25, col 11, lines 10-20, fig. 2B), wherein the region 215/ the region consisting only of Si is selectively etched by supplying GeH 4 gas/a compound gas of germanium only (col 6, lines 42-55)
a substrate support 620 on which the substrate is supported in the process chamber (col 11, lines 10-20)
a gas supply unit 630 configured to supply a reactive gas/ an etching gas into the chamber (col 6, lines 45-55, col 11, lines 11-22, fig. 6A)
Unlike the instant claimed invention as per claim 15, Tsai fails to specifically a gas supply unit configured to supply the germanium-containing gas, a gas exhaust unit configured to exhaust the chamber; a temperature control unit configured to adjust a temperature of the substrate on the substrate support; and a control unit configured to control the gas supply unit, the gas exhaust unit, and the temperature control unit
 Collins discloses an etching apparatus comprising: a chamber 100 configured to accommodate a substrate having Si and another material (page 2, para 0016, page 4, para 0042, fig.1), a substrate support 124 on which the substrate is supported in the chamber (page 2, para 0017), a gas supply unit 113 configured to supply a germanium-containing gas as an etching gas into
the chamber (page 4, para 0034, 0045), a gas exhaust port/unit 118 configured to exhaust the chamber (page 2, para 0017), a lamp 136/138/temperature control unit configured to adjust a temperature of the substrate on the substrate support (page 3, para 0033, fig. 1) and a control unit 140 configured to control the gas supply unit, the gas exhaust unit, and the temperature control unit
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the conventional and essential process chamber components such as a gas supply unit configured to supply the germanium-containing gas, a gas exhaust unit configured to exhaust the chamber; a temperature control unit configured to adjust a temperature of the substrate on the substrate support; and a control unit configured to control the gas supply unit, the gas exhaust unit, and the temperature control unit, adapted for performing at least one of deposition processes, etch processes as taught in Collins, in Tsai’s process chamber with the reasonable expectation of success
Regarding claims 16-17, the modified reference of Tsai would have disclosed that the gas containing germanium is GeH 4/ a compound gas of germanium and hydrogen or a compound gas of germanium and halogen.
Regarding claim 18, the modified reference of Tsai would have disclosed that the substrate contains SiGe/other material (col 3, lines 38-42) 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      The following is a statement of reasons for the indication of allowable subject matter:  
   Regarding claim 7, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein the substrate has a laminated structure in which the Si film and the SiGe film are laminated alternately in combination with the rest of the limitations of claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713